2/6/2019                                       Danforth v. Belfor
                       Case 4:19-cv-40028-TSH Document            - Google02/06/19
                                                            1 Filed        Docs    Page 1 of 4



                                           UNITED STATES DISTRICT COURT
                                            DISTRICT OF MASSACHUSETTS


               JOSEPH DANFORTH,                                     )
                                                                    )
                        Plaintiff,                                  )
               v.                                                   )
                                                                    )        Civil Action No.: 4:19-cv-40028
               BELFOR USA GROUP, INC.,                              )
                                                                    )
                        Defendant.                                  )

                                            COMPLAINT AND JURY DEMAND

                                                        INTRODUCTION

               Joseph Danforth brings this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§
               201 et seq. (“FLSA”), Mass. General Laws c. 149, §§ 148, 150 (collectively, “Mass.
               Wage Act”), and Mass. General Laws c. 151, § 1 (“Mass. Overtime Statute”).

               The Plaintiff is a former employee of Belfor USA Group, Inc. who regularly worked in
               excess of forty (40) hours per week, but, in blatant disregard for state and federal law,
               was not paid wages at an overtime premium.

                                                JURISDICTION AND VENUE

                    1. This action arises under the laws of the United States, the Fair Labor Standards
                       Act (FLSA), 29 U.S.C. §§ 201 et seq. This Court has supplemental jurisdiction
                       over the state law claims pursuant to 28 U.S.C. § 1331.

                    2. Venue is appropriate in the District of Massachusetts as all of the events and
                       omissions giving rise to this claim occurred here.

                                                              PARTIES

                    3. Plaintiff Joseph Danforth (“Plaintiff” or “Danforth”) lives in Fitchburg,
                       Massachusetts, and was an employee of the Defendant from at least February
                       2016 through January 2019.

                    4. Defendant Belfor USA Group, Inc. (“Defendant” or the “Company”) is a
                       Colorado corporation that employs workers in Massachusetts, and maintains an
                       office for Massachusetts workers at 138 Bartlett Street, Marlborough, Middlesex
                       County Massachusetts


               1



https://docs.google.com/document/d/1Uc9Rhsvio1ZczMIQPYHs98rB295PPrzEwg_9diBYKks/edit                           1/4
2/6/2019                                       Danforth v. Belfor
                       Case 4:19-cv-40028-TSH Document            - Google02/06/19
                                                            1 Filed        Docs    Page 2 of 4



                   5. Defendant engages in “interstate commerce” because, upon information and
                      belief, it had combined annual gross sales of at least $500,000.00 for each of the
                      previous three years and employs individuals engaged in interstate commerce.


                                                                   FACTS

                   6. Danforth was employed by the Company from at least February of 2016 through
                      January of 2019 (the “Relevant Employment Period”).

                   7. The Defendant performs residential and commercial property restoration
                      throughout Massachusetts.

                   8. During the Relevant Employment Period, Danforth was an assistant to the project
                      manager, and worked on various job sites for the Company.

                   9. Danforth was furnished with wages on a salary basis from about February 2016
                      through February 2018.

                   10. Danforth was furnished with wages on an hourly basis, from about February 2018
                       through January of 2019.

                   11. During the Relevant Employment Period, Danforth regularly worked by himself
                       on various job sites, without supervising any other Company employees.

                   12. During the Relevant Employment Period, Danforth also regularly worked on job
                       sites where he had some supervisory responsibilities over other Company
                       employees.

                   13. Danforth regularly worked in excess of forty (40) hours per week during the
                       Relevant Employment Period.

                   14. Danforth regularly worked between 50 and 60 hours per week during the Relevant
                       Employment Period.

                   15. Danforth’s job responsibilities were the same during the period when he was
                       furnished wages on a salaried basis, and during the period when he was furnished
                       wages on an hourly basis.

                   16. During the period when Danforth was furnished wages on a salaried basis, he
                       never received an overtime premium for those hours that he worked in excess of
                       forty during any given week.

                   17. On or about February of 2018, the Company began paying Danforth on an hourly
                       basis, and began paying Danforth an overtime premium for those hours worked in

               2



https://docs.google.com/document/d/1Uc9Rhsvio1ZczMIQPYHs98rB295PPrzEwg_9diBYKks/edit                       2/4
2/6/2019                                       Danforth v. Belfor
                       Case 4:19-cv-40028-TSH Document            - Google02/06/19
                                                            1 Filed        Docs    Page 3 of 4



                        excess of forty during any given workweek.

                   18. During the Relevant Employment Period, Danforth never had the power to hire or
                       fire employees of the Company over which he had some supervisory
                       responsibility.

                   19. During the Relevant Employment Period, Danforth’s opinion or recommendations
                       with regard to the employees over which he had some supervisory responsibility
                       were never given particular weight.

                   20. On or about January 21, 2019, the Plaintiff was terminated.

                   21. To date, the Company owes the Plaintiff earned wages, including overtime
                       premiums.

                   22. Plaintiff’s attorney has filed for authorization from the Fair Labor Division of the
                       Mass. Attorney General’s Office to commence a private right of action against the
                       Defendant for violations of the Mass. Wage and Hour Law.

                                                     CAUSES OF ACTION

                             COUNT 1 – Fair Labor Standards Act, 29 U.S.C. § 207 et seq.

                   23. The previous paragraphs are re-alleged and incorporated by reference.

                   24. The Fair Labor Standards Act provides that employers such as the Defendant
                       must compensate employees such as the Plaintiff at a rate of at least time and one
                       half for hours worked over forty in a week.

                   25. The Defendant employed Plaintiff who worked over forty hours per week and
                       willfully failed to pay them overtime, in violation of the FLSA.

                        COUNT II – Mass Wage Act, Mass. General Laws. c. 149, §§ 148, 150

                   26. The previous paragraphs are re-alleged and incorporated by reference.

                   27. Mass. General Laws c. 149, § 148, 150, requires employers to pay employees for
                       time worked no later than six days following the end of a pay period in which
                       wages are earned, and employees who are discharged from employment must be
                       paid in full on the day of discharge.

                   28. The Defendants violated Mass. General Laws c. 149, § 148 by failing to pay the
                       Plaintiff earned overtime wages.

                                      COUNT III – Mass Overtime Law c. 151, § 1A

               3



https://docs.google.com/document/d/1Uc9Rhsvio1ZczMIQPYHs98rB295PPrzEwg_9diBYKks/edit                          3/4
2/6/2019                                       Danforth v. Belfor
                       Case 4:19-cv-40028-TSH Document            - Google02/06/19
                                                            1 Filed        Docs    Page 4 of 4




                   29. The previous paragraphs are re-alleged and incorporated by reference.

                   30. Mass. General Laws c. 151, § 1A requires an employer to compensate an
                       employee who works in excess of forty hours a week at a rate of not less than one
                       and one half times his regular hourly rate.

                   31. The Defendant violated Mass. General Laws c. 151 and c. 149, § 148 by failing
                       to pay Plaintiff overtime wages.


                                                   REQUESTS FOR RELIEF

               WHEREFORE, Plaintiff requests that the Court:

                   1. Award the value of wages and other benefits;
                   2. Award liquidated damages in the form of double or triple the wages and overtime
                      wrongfully withheld, along with attorney’s fees pursuant to the FLSA;
                   3. Award liquidated damages in the form of non-discretionary triple wages and
                      overtime wrongfully withheld, and attorney fees pursuant to Mass. Gen. Law. c.
                      149, § 150;
                   4. Award any Other Relief as the Law and Justice requires.


                                       PLAINTIFF DEMANDS A TRIAL BY JURY

                                                                    PLAINTIFF, JOSEPH DANFORTH

                                                                    By his attorney,
               Dated: February 6, 2019                              /s/ Michael J. Bace, Esq.
                                                                    Michael J. Bace, Esq. (BBO #669948)
                                                                    BACE LAW GROUP, LLC
                                                                    PO Box 9316
                                                                    Boston, MA 02114
                                                                    508-922-8328
                                                                    mjb@bacelaw.com




               4



https://docs.google.com/document/d/1Uc9Rhsvio1ZczMIQPYHs98rB295PPrzEwg_9diBYKks/edit                       4/4
